COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 IN RE:                                                           No. 08-18-00186-CV
                                                §
 BENJAMIN JOSEPH GUTIERREZ,                                 AN ORIGINAL PROCEEDING
                                                §
 RELATOR.                                                           IN MANDAMUS
                                                §

                                                §

                                MEMORANDUM OPINION

       Relator, Benjamin Joseph Gutierrez, filed a mandamus petition against the Honorable

Guadalupe Rivera, Presiding Judge of the 383rd District Court of El Paso County, Texas, to

challenge an order denying Relator’s motion to disqualify opposing counsel in cause number

2010CM094 styled In the Interest of A.N.G., a Child. The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.

1992)(orig. proceeding). After reviewing the mandamus petition, we conclude that Relator has

failed to show he is ntitled to mandamus relief. Accordingly, we deny the petition for writ of
mandamus.



October 24, 2018
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-